DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this Application 12/02/2020 after the non-final rejection of 09/03/2020. In this submission, the Applicants have amended claims 1 and 4-7 while claims 2-3 have been cancelled. No new claims have been added and thus, claims 1 and 4-48 are currently pending for reconsideration by the Examiner and are examined below.

Response to Amendments

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly added the subject matter of claims 2-3 into the independent claims. Hence, after further search and consideration, the Applicant’s amendments have overcome all rejections outlined in the last office action.




Response to Amendments

3.	The Applicants arguments are persuasive in light of the amendments presented in this latest submission and an updated prior art search.  

Allowable Subject Matter

4.	Claims 1 and 4-8 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described an improved method for conveying messages to a user via the gestures of a robotic device.  

Most pertinent prior art:

Smith (U.S. Patent Application Publication # 2005/0219356 A1) in paragraphs 5 and 40 along with figures 1 and 10, teaches a teleconferencing robot that uses a microphone 121 to pick up the voice of the remote conferee. Para 6, teaches that a sound location system built into the teleconferencing robot can be used to determine where the speaking person is positioned relative to the teleconferencing robot, and can be used to generate a control signal to automatically swivel the video monitor head left or right so that the remote Para 41 and figures 9-10, further teach that RTU 120 further includes a video camera 122 to capture an image of the remote conferee. The video camera 122 sends an RTU outgoing video signal or "RTUOVS" to AVDCC 128. Amplified speaker 123 receives an RTU incoming audio signal or "RTUIAS" from AVDCC 128. The RTUIAS originates from the teleconferencing robot 100 and consists of the voices of the local conferees at the group meeting site. Paragraphs 5-6 and figures 8a-8d, also teach that an attention-getting control mechanism may also be incorporated so that the remote conferee may politely interrupt a conversation, e.g. a mechanical representation of a raised and waving hand may be used for such a purpose. Detailed driving mechanisms are outlined in paragraphs 31-36).

Finkelstein (U.S. Patent Application Publication # 2018/0233139 A1) in para 265 and figure 2, teaches that the intent handler 50 determines that the conversation with the first user meets a priority threshold over the recognized speech of the second user and output an audio instruction that instructs the second user to stop speaking and wait until being prompted to resume speaking. In scenarios when the conversation with the first user may exceed a predetermined time threshold, the disentanglement action may be to output an audio instruction that instructs the second user to stop speaking and attempt re-initiating a conversation at a later time. When the conversation with the first user 

Vokrot (U.S. Patent Application Publication # 2018/0296291 A1) in para 8 and figures 1-2, teaches a robotic surgical system includes a robotic system, a processing unit, and a user interface having a gimbal. The robotic system includes a linkage that has a tool disposed at one end. The processing unit is in communication with the robotic system to manipulate the tool. The user interface is in communication with the processing unit and is configured to provide a control signal to the processing unit for manipulating the tool. The gimbal includes a support link, an input link that extends from the support link, and a vibration assembly that is mounted to the support link. The vibration assembly includes a central support, an end cap that is movable relative to the central support, and a voice coil. The voice coil includes an inner member that is fixed to the central support and an outer member that is fixed to the end cap. The processing unit is configured to provide a feedback signal indicative of a condition of the robotic surgical system. The voice coil is configured to vibrate the gimbal in response to the feedback signal.

Tu (U.S. Patent Application Publication # 2011/0044501 A1) in paragraphs 52-56 and figures 1-3, teaches a method comprising receiving a motion recognizer built from a training set composed of a first set of motion signals characterizing at least one type of motion executed over some period of time with 

Hence, as evidenced above, the prior art of record, although teaching certain elements, fails to completely describe the invention set forth in the independent claims, namely a control method to be carried out by a control device for controlling a robot which includes at least one movable part driven by a driving section, the control method comprising a voice obtaining step of obtaining a voice around the robot; an image obtaining step of obtaining an image around the robot; a direction identification step of identifying, on the basis of the image and the voice, a direction, as viewed from the robot, of a user who has uttered a speech voice to be deterred; a concurrent speech determination step of determining, on the basis of the voice, whether or not concurrent occurrence of speech has taken place between the robot and a user or between a plurality of 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Lindahl (U.S. Patent Application Publication # 2011/0166856 A1), Banyai (U.S. Patent Application Publication # 2017/0264653 A1), Cortez (U.S. Patent Application Publication # 2011/0131041 A1), Miyazawa (U.S. Patent # 6070139 A), Carlson (U.S. Patent # 5623592 A), Kryze (U.S. Patent Application Publication # 2014/0139426 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)